Name: Commission Regulation (EEC) No 2888/79 of 20 December 1979 adopting additional protective measures applicable to imports of garlic originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 325/24 Official Journal of the European Communities 21 . 12. 79 COMMISSION REGULATION (EEC) No 2888/79 of 20 December 1979 adopting additional protective measures applicable to imports of garlic origi ­ nating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 1301 /79 (2), and in particular Article 29 (2) thereof, Whereas on 13 November 1979 France requested the Commission to take protective measures against imports of garlic originating in Spain intended for the French market ; whereas that request, supplemented by additional information on 16 November 1979, led to the adoption of Commission Regulation (EEC) No 2553/79 of 19 November 1979 adopting protective measures with regard to the import of garlic origi ­ nating in Spain (3) ; whereas that Regulation provides for the suspension until 31 December 1979 of the release into free circulation in France of garlic origi ­ nating in Spain ; Whereas on 18 December 1979 France requested the Commission to prolong those protective measures until 31 March 1980, while making them more flex ­ ible ; whereas this request is based on the volume of Spanish supplies which threatens to provoke a sudden increase in supplies to the French market, thereby nullifying the effect of the measures adopted by Regulation (EEC) No 2553/79 ; Whereas, therefore, the French market should be partially reopened, on a monthly basis, to imports of garlic originating in Spain, while at the same time for the first three months of the year an overall volume of imports is guaranteed equal to the average volume imported during the corresponding periods of the two previous marketing years, HAS ADOPTED THIS REGULATION : Article 1 The release into free circulation in France of fresh or chilled garlic falling within subheading 07.01 H of the Common Customs Tariff, originating in Spain, is hereby suspended in respect of quantities exceeding :  85 tonnes during January 1980,  35 tonnes during February 1980,  25 tonnes during March 1980 . Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1979 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 162, 30. 6 . 1979, p. 26 . (3) OJ No L 293, 20 . 11 . 1979, p. 5 .